When the United Nations was 
founded nearly 70 years ago, it was created to fulfil the 
aspiration that peace and diplomacy could overcome 
self-interest and to ensure that, through effective 
cooperation, the world could avoid grave security 
threats. But the decades since the signing of the Charter 
of the United Nations have been marked by nearly as 
many failures as successes, and many of those failures 
could have been prevented by early action and stronger 
political will.

I am particularly concerned today about the recent 
events in Ukraine and the rapid spread of violent 
terrorism in Syria and Iraq, even though the Pacific 
Islands sit halfway around the world, a fragile region 


far away from the global super-Powers. The leaders of 
nations have in our hands the means either to respond 
with alert action or to turn our backs on a growing 
danger.

Climate change poses no less of a security threat 
to our Pacific shores, and, indeed, to the world. As a 
low-lying country, the Marshall Islands has no higher 
ground — nowhere to go — and we will not cede an 
inch to rising waters. Earlier this week, over 120 world 
leaders met in this Hall to signal our political will 
and our commitment. No one should take that lightly. 
Leaders simply cannot afford to play consensus games 
or to squabble.

Yet words and intentions alone do not meet the full 
challenge before us. There will be serious emissions 
gaps between what the world will do and what needs 
to be done to save my nation. Earlier this week, young 
poet and mother Kathy Jetnil-Kijiner from the Marshall 
Islands stepped onto this very same stage to urge world 
leaders to take action. Today, on behalf of the most 
vulnerable nations — those at the front line — I ask of 
the leaders of the largest nations, the major emitters, in 
Kathy’s very same words, to

“take us all along on your ride. We will not slow 
you down. We will help you win the most important 
race of all, the race to save humanity”.
Like no other global challenge, climate change 
requires direct political ownership and eye-to-eye 
engagement with leaders. This issue, more than any 
other, will define the Secretary-General’s legacy as 
leader of these united nations. I urge him not only to 
continue to show his commendable personal leadership, 
but also to use his good offices to help find creative 
political solutions.

Everyone — large and small, rich and poor — must 
and will take strong action on emissions. In that regard, 
the Republic of the Marshall Islands strongly supports 
the Federated States of Micronesia, the United States 
of America, and many other nations in urging a rapid 
global phase-down of hydrofluorocarbon gases under 
the Montreal Protocol. I will personally attend the Paris 
climate conference next December, so that my voice 
and that of my people can be heard.

Unlike many other fights, the huge global fight to 
address climate change is also a personal one for me. 
It starts in my own backyard, with my own seawall, 
built with my own hands, to push back rising waters, 
save my own future and the future of my children 
and grandchildren. But that is not enough. We face a 
challenge that is nearly beyond belief. As with so many 
other moments in the history of the United Nations, we 
have to ask whether leaders will respond to the climate 
threat with courage. Or will some nations, including 
some close friends of the Pacific Islands, slide back in 
their efforts, bury their heads in the sand and ignore an 
obvious climate reality? I hope and expect that at the 
coming Group of Twenty meeting later this year, the 
world’s largest economies will address climate change 
and the economic consequences of inaction. The Pacific 
island countries demand no less.


Last month, nations around the world gathered in 
Apia for the third international conference on small 
island developing States. As hosts of the conference, 
the Government and people of Samoa showed the world 
true Pacific hospitality. As we have for decades, Pacific 
leaders have spoken firmly — in last year’s Majuro 
Declaration for Climate Leadership, in this year’s Palau 
Declaration on “The Ocean: Life and Future”, and again 
in the Small Island Developing States Accelerated 
Modalities of Action (SAMOA Pathway).

Our development needs are beyond urgent and 
must not to be put off for yet another year. While 
the SAMOA Pathway charts a course forward for 
international partnership with small islands, there is 
too often a mismatch between our national structures 
and complicated sources of assistance. It is my hope 
and expectation that the major announcements and 
partnerships from the Samoa Summit will not lose 
momentum because of poor connections in the 
delivery channels. Our needs are often modest, but 
the trickle-down of international assistance and 
global development somehow fails to reach our local 
communities and to meet our unique challenges.

In the follow-up to the Samoa meeting, starting 
this year I urge the Secretary-General, the international 
system and United Nations agencies to start thinking 
seriously about how to work more effectively with 
our unique challenges as island nations. As Member 
States design a post-2015 development agenda, it is 
important that we focus on a strong outcome that has 
the flexibility to accommodate the unique character 
of each nation. We cannot measure progress without 
specific benchmarks, but as a small nation we fear that 


having so many ambitions can be equivalent to having 
none at all. The answer is not to be isolated within a 
separate, unconnected island strategy, but rather to 
build the flexibility needed for so many nations to act 
as one.

I stand firm with my fellow Pacific leaders and 
nations around the world who have urged that there 
be a United Nations sustainable development goal on 
oceans. I am puzzled as to why some nations close their 
eyes to two thirds of the world’s surface, pretending 
that the world’s vast blue waters somehow do not exist. 
The Pacific Ocean and its rich fisheries are our lifeline. 
We are the custodians of our own vast resources on 
behalf of future generations.

We could introduce a step change in the world’s 
sustainable fisheries and play our own role to address 
global food security. Distant-water fishing nations must 
engage us as true development partners and work with 
us to change the focus beyond their immediate national 
industry and towards a global responsibility. Recent 
progress on sustainable fisheries has become the 
defining story of the Pacific — it is our empowerment 
and our future. The oceans are an equally valuable 
resource for alternate sustainable energy, including 
ocean thermal energy conversion.

Everyone should participate on the international 
stage. The Republic of the Marshall Islands supports 
Taiwan’s meaningful participation in United Nations 
specialized agencies and mechanisms, including 
the World Health Organization, the International 
Civil Aviation Organization and the United Nations 
Framework Convention on Climate Change, as well 
as in key regional economic integration mechanisms. 
Furthermore, I call for Taiwan’s involvement in the 
post-2015 development agenda and urge recognition 
of the important assistance provided to my country 
in health, education and energy. The Marshall Islands 
welcomes Taiwan’s efforts to reduce cross-Strait 
tensions and urges States Members of the United 
Nations to recognize and encourage such progress.

As a former United Nations Trust Territory, the 
Republic of the Marshall Islands has a unique legacy, 
shared by only a very few in this Hall. It was the United 
Nations that helped set us on a path to independence, but 
it was also the United Nations that explicitly authorized 
the 67 nuclear tests conducted in our nation between 
1946 and 1958. Our own history bears the burden and 
the contemporary impacts of those tests. Our suffering 
could have been prevented by the United Nations — if 
only its Members had listened. Like many other nations, 
the Republic of the Marshall Islands believes that 
awareness of the catastrophic consequences of nuclear 
weapons must underpin all approaches and efforts 
towards nuclear disarmament.

Those facts speak for themselves and were 
recognized two years ago by the United Nations Special 
Rapporteur. We look forward to addressing those issues 
further during our participation in the Human Rights 
Council universal periodic review next year. For the 
survival of humanity it is essential that nuclear weapons 
are never used again, under any circumstances. The 
universal way to accomplish that is through the total 
elimination of such weapons. It should be our collective 
goal as the United Nations to not only stop the spread 
of nuclear weapons, but also to pursue the peace and 
security of a world without them.

This year, I look forward to a United Nations that 
better recognizes the true global challenges of today 
and moves beyond old political cobwebs into our 
dynamic century.
